Citation Nr: 1315304	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  10-03 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable disability evaluation for hypertension.

2.  Entitlement to an initial compensable disability evaluation
for erectile dysfunction.


ATTORNEY FOR THE BOARD

A.Michel, Associate Counsel








INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Regional Office (RO) in Roanoke, Virginia that granted entitlement to service connection and assigned separate initial, noncompensable evaluations for hypertension and erectile dysfunction, effective April 22, 2008. 

The Veteran was scheduled to testify at a hearing before a member of the Board in March 2013 at the RO.  The Veteran failed to appear for the hearing without explanation.  Therefore, the request for a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that additional evidence was received from the Veteran after the case was certified to the Board, which was not accompanied by a waiver of his right to its initial consideration by the RO.  38 C.F.R. §§ 19.9, 20.1304(c).  Accordingly, the evidence should now be considered by the RO on remand. 

The Veteran was most recently afforded a VA-contracted examination in 2008.  At that time the Veteran stated that he could not achieve and maintain an erection; he noted that treatment in the form of oral medication and a testosterone patch was helping.  In his July 2009 notice of disagreement, the Veteran stated that he could not perform the act of self-gratification or sexual intercourse; that his hypertension may cause him to have low testosterone, a key factor in sexual arousal.  He stated that because of his hypertension and erectile dysfunction, he no longer enjoyed life as it was meant to be enjoyed between a man and woman or husband and wife.  In his VA Form 9, the Veteran stated that he had "an organ that is totally useless as to what God [intended] it to be used for."  In light of this evidence suggesting that the Veteran's erectile dysfunction and hypertension have increased in severity since the most recent VA examination in 2008, the Board has determined that further development to provide current VA examinations and to obtain any more recent pertinent treatment records is in order.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and any necessary authorization to enable VA to obtain a copy of any records, not already associated with the claims folder, pertaining to treatment or evaluation of hypertension and erectile dysfunction during the period of this claim.

2.  Then, the RO or the AMC should undertake appropriate development to obtain a copy of any pertinent evidence identified but not provided by the Veteran.  In any event, it should obtain a copy of any pertinent VA medical records not already in the claims file.  If it is unsuccessful in obtaining any pertinent evidence identified by the Veteran, it should so inform the Veteran and request him to provide the outstanding evidence.

3.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination(s) in order to ascertain the current severity of the service-connected hypertension and erectile dysfunction.  The claims folder must be made available to and reviewed by the examiner(s), and any indicated studies should be performed.

The RO or the AMC should ensure that the examiner(s) provides all information required for rating purposes.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

